DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 A graft for implantation in a blood vessel of a patient, classified in A61F 2/07.  
II. Claims 10-14 A method for implanting a graft in a blood vessel or vascular graft of a patient, classified in A61F2/89.
The inventions are independent or distinct, each from the other because:
3.	Inventions I and II are related as products and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  Inventions I can be practiced with another method that does not require the step of inserting the distal end of the graft through an opening in a wall of the blood vessel or an end of the vascular graft; expanding the distal end of the graft from the insertion diameter to the deployed diameter to secure the graft within the blood vessel or the vascular graft; and suturing the suture cuff to the blood vessel or the vascular graft as required by invention II. The product can be used in a process having a securing means that does not require expansion of the portion of the vascular graft from the insertion diameter.
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•the inventions have acquired a separate status in the art in view of their different classification
•the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
5.	During a telephone conversation with attorney of record Todd Noah on 06/29/2022 a provisional election was made without clear indication of traverse or non-traversal to prosecute the invention of 1, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Applicant may reply with decision on traversal in reply to this office action.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al. (U.S. publication number 20080132993) in view of Ginn et al. (U.S. publication number 20110288580).
Regarding Claim 1, Rasmussen discloses a graft for implantation [paragraph [0016]) in a blood vessel of a patient, comprising: a graft having proximal and distal ends, with an expandable mesh (Figure 1 #12) positioned adjacent the distal end (Figure 1 #22)  and a cover (Paragraph [0038]) configured to extend at least from the proximal end to the distal end, and a suture cuff (Figure 1 #16) positioned adjacent the distal end  (as can be seen in the figure below it is between the proximal and distal ends). However, Rasmussen does not appear to disclose that configured to transition from an insertion diameter relative to a deployed diameter. 

    PNG
    media_image1.png
    265
    442
    media_image1.png
    Greyscale

Ginn teaches a system and method for vessel access closure with additional graft material (Figure 18A) relative to the proximal and distal ends that is configured to form an outwardly extending configuration when the vascular graft transitions from the insertion state to the deployed state (Figure 18B, Paragraph [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rasmussen to incorporate the teachings of Ginn to include each suture cuff comprising additional graft material relative to the proximal and distal ends that is configured to form an outwardly extending configuration when the vascular graft transitions from the insertion state to the deployed state in order to maintain a relatively small diameter in the collapsed state (Paragraph [0074]). 
Regarding Claim 2, Rasmussen discloses the graft of claim 1, wherein the suture cuff is formed by a portion of the cover (Paragraph [0038]).  
Regarding Claim 3, Rasmussen discloses the graft of claim 1, wherein the suture cuff comprises additional material secured to the graft (Paragraph [0034])) relative to the proximal and distal ends. 
Regarding Claim 4, Rasmussen discloses the graft of claim 1, wherein an initial configuration of the suture cuff comprises a ring rolled about a longitudinal centerline of the graft (Paragraph [0038]). 
Regarding Claim 5, Rasmussen discloses the graft of claim 4, wherein the suture cuff when unrolled extends to a distal end of the expandable mesh (as can be seen in figure 1 the cuff unrolls to at least the distal end). 
 	Regarding Claim 6, Rasmussen discloses the graft of claim 4, wherein the suture cuff when unrolled extends beyond a distal end of the expandable mesh (as can be seen in figure 1 the cuff unrolls to beyond the distal end).
Regarding Claim 7, Rasmussen discloses the graft of claim 1, wherein the suture cuff comprises polytetrafluoroethylene (PTFE) (Paragraph [0029] lines 9-13).  
Regarding Claim 8, Rasmussen discloses the graft of claim 1, wherein the suture cuff comprises polyethylene terephthalate (PET) (Paragraph [0029] lines 9-13).  
Regarding Claim 9, Rasmussen discloses the graft of claim 1, wherein the expandable mesh is self-expandable (paragraph [0016], paragraph [0046]).


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774